Title: From George Washington to General Henry Clinton, 14 March 1779
From: Washington, George
To: Clinton, Henry


Sir,
Head Quarters Middlebrook March 14th 1779.
It is much to be regretted that all the attempts which have been made to establish some general and adequate rule for the exchange of prisoners, have hitherto been ineffectual. In a matter of so great importance, too much pains cannot be taken to surmount the obstacles that lie in it’s way, and to bring it to a satisfactory issue. With an earnest desire to effect this—The Honorable The Congress have again authorized me to propose the settlement of a general Cartel, and to appoint Commissioners with full powers for that purpose. This proposal, in obedience to their order, I now make; and if it should meet with your concurrence—I shall be ready to send Commissioners to meet others on your part, at such time and place as shall be judged convenient.
That the present attempt may not prove as unsuccessful as former ones—it is to be hoped, if there is a meeting of Commissioners, that the Gentlemen on both sides, apprized of the difficulties which have occurred, and with a liberal attention to the circumstances of the parties, will come disposed to accommodate their negotiations to them, and to level all unnecessary obstructions to the completion of the treaty. I have the Honor to be with due respect, Sir, Your Excellency’s Most Obedt Servant
Go: Washington
